IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,554



                      EX PARTE ODIS CLINT FARRAR, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 8528 IN THE 8 TH DISTRICT COURT
                         FROM FRANKLIN COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault, family

violence, and sentenced to two years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his conviction is illegal because the enhancement alleged to make

this a felony offense was improper. We remanded this application to the trial court for findings of

fact and conclusions of law.

       The trial court determined that Applicant has never been previously convicted of a family
                                                                                                      2

violence assault and therefore this felony conviction is improper. Applicant is entitled to relief.

       Relief is granted. The judgment in Cause No. 8528 in the 8th Judicial District Court of

Franklin County is set aside, and Applicant is remanded to the custody of the sheriff of Franklin

County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 11, 2011
Do Not Publish